DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re claims 1-20, the prior art fails to teach or suggest, a detector comprising a pixel sensor configured to detect an optical signal having the specific configurations and specific circuitry layout disclosed in claims 1-20 wherein the pixel sensor comprises: a photoelectric conversion circuit, configured to convert an optical signal into an electrical signal; an energy storage circuit, having a first end connected to a first end of the photoelectric conversion circuit, and a second end connected to a second end of the photoelectric conversion circuit, wherein the second end of the photoelectric conversion circuit is further connected to a second power supply end; a reset circuit, having a first end connected to a first power supply end, and a second end connected to the photoelectric conversion circuit, and a control end connected to a second scanning signal end, and the reset circuit being configured to be turned on in response to a second scanning signal of the second scanning signal end to transmit a first power signal to the first end of the energy storage circuit; a first switch circuit, having a first end connected to the first power supply end, a second end connected to a first node, and a control end connected to the first end of the energy storage circuit, and the first switch circuit being configured to be turned on in response to a signal stored in the energy storage circuit to transmit the first power signal to the first node; a second switch circuit, having a first end connected to the first node, a second end connected to a signal output end, and a control end connected to a first scanning signal end, and the second switch circuit being configured to be turned on in response to a first scanning signal of the first scanning signal end to transmit a signal at the first node to the signal output end. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Siaud et al. US 2021/0136304 discloses a photosensitive sensor with elementary sensors arranged with a scintillator.
Hofrichter et al. US 2020/0124748 discloses a semiconductor device including a photodetector array arranged with a scintillator for detection of electromagnetic radiation.

Takenaka et al. US 2020/0124749 discloses a radiation imaging apparatus including photoelectric conversion elements arranged with a scintillator.

Lee et al. US 2004/0174449 discloses a CMOS active pixel with a hard and soft reset.

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/KELLY L JERABEK/           Primary Examiner, Art Unit 2699